Title: To George Washington from Colonel William Thompson, 13 November 1775
From: Thompson, William
To: Washington, George



May it Please your Excellency
13th Novr 1775

The bearer Lieut. Cromer has for some time past been in a very bad state of Health, and is not likely to recover in this part of the Country and therefore has requested leave to resign. He has been a very Good Officer, but I believe his want of health will put it out of his power to do Duty during the Winter—And woud beg of your Excellency to Accept of his Resignation—All the rest of my officers are fond of the Service, & I hope this will be the last request of this sort I shall have Occasion to make—And am your Excellencys most Obedt and very Hume Servt

Wm Thompson

